Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 1 of 21 PageID #: 305




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 ILKB, LLC,                                       )
                                                  )
                              Plaintiff,          )
                                                  )   Case No.
        v.                                        )
                                                  )
 CAMAC PARTNERS, LLC and KICKHOUSE                )          VERIFIED COMPLAINT
 FITNESS, LLC, JESSICA YARMEY, ERIC               )
 SHAHINIAN, and DANIEL R. LANIER                  )
                                                  )
                              Defendants.         )
                                                  )

        Plaintiff ILKB, LLC (“ILKB”), by counsel, alleges for its Verified Complaint against

 Defendant Camac Partners, LLC (“Camac”), Kickhouse Fitness, LLC (“Kickhouse”), Jessica

 Yarmey (“Yarmey”), Eric Shahinian (“Shahinian”), and Daniel R. Lanier (“Lanier”) (collectively,

 “Defendants”) state as follows:

                                            PARTIES

        1.     ILKB is a New York limited liability company that is owned and operated under

 the laws of New York with a principal place of business located at 1844 Lansdowne Avenue,

 Merrick, New York 11566. All of the members of ILKB are residents of New York.

        2.     Kickhouse is a Delaware limited liability company duly organized under the laws

 of the State of Delaware. Kickhouse was registered on July 14, 2020 in the State of Delaware.

 Kickhouse’s registered agent is located at 251 Little Falls Drive, Wilmington, DE 19808.

        3.     Camac is a Delaware limited liability company duly organized under the laws of

 the State of Delaware. Camac is located at 350 Park Avenue, 13th Floor, New York, NY 10022.

        4.     Shahinian is an individual who resides in the State of New York. Shahinian is the

 managing member of Camac and President and Owner of Kickhouse.
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 2 of 21 PageID #: 306




         5.      Yarmey is an individual who resides in the State of Texas. Upon information and

 belief, Yarmey is an equity owner in Kickhouse.

         6.      Lanier is an individual who resides in the State of Maryland. Upon information

 and belief, Lanier is an equity owner in Kickhouse.

                                   JURISDICTION AND VENUE

         7.      This Court has personal jurisdiction over Camac because it is a Delaware limited

 liability company and conducts business within the State of New York with offices located at

 located at 350 Park Avenue, 13th Floor, New York, NY 10022.

         8.      This Court has personal jurisdiction over Kickhouse because it is a Delaware

 limited liability company and conducts business within the State of New York under franchise

 name “Kickhouse.”

         9.      This Court has personal jurisdiction over Shahinan, Yarmey, and Lanier who

 conduct business within the State of New York including through Camac and Kickhouse.

         10.     This Court has original subject matter jurisdiction over this action pursuant to the

 Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(b)(1), as well as supplemental jurisdiction

 over the state claims pursuant to 28 U.S.C. § 1367 because they form part of the same case or

 controversy as the claims under the DTSA.

         11.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

 substantial part of the events or omissions giving rise to the claims occurred in this District, or a

 substantial part of property that is the subject of the action is situated in this District.

                                     FACTUAL ALLEGATIONS

 The ILKB Franchise System

         12.     ILKB is a franchisor of kickboxing studios located throughout the United States.




                                                     2
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 3 of 21 PageID #: 307




        13.     ILKB is one of the largest kickboxing franchises in the United States.

        14.     ILKB owns the registered ILKB ILOVEKICKBOXING® trademark (U.S.

 Registration Number 87394140) service marks, logos and derivations thereof (“Marks”), as well

 as the distinctive and well-known ILOVEKICKBOXING® system, which combines cardio,

 resistance training, technology, and proper diet to help meet its client’s fitness goals and needs,

 and offers such services to the public under the Marks.

        15.     The Marks consists of the term “ILKB” with the shape of a boxing glove placed

 over the right side of the letter “K” and the left side of the letter “B.” In smaller font, and below

 the term “ILKB” is the term “ILOVEKICKBOXING.”

        16.     ILKB advertises and promotes the Marks and ILKB system throughout the United

 States, and has invested substantial time and money to maintain and improve its franchise system,

 including, inter alia: (1) maintaining and developing service and product quality; (2) developing

 uniform designs and markings for its services; (3) licensing trademarks and other proprietary

 information to, and (4) training franchisees.

        17.     As a result of these efforts and expenditures, the Marks have become associated in

 the minds of consumers with uniform goods and services of consistently high quality, provided

 only by persons following ILKB’s approved sales, operating methods and procedures.

        18.     ILKB grants licenses to franchisees to use its Marks and participate in its

 proprietary franchise system pursuant to written franchise agreements which are reasonably and

 carefully tailored to protect ILKB’s valuable trade secrets, reputation, confidential information,

 Marks, goodwill, and other legitimate business interests.

        19.     ILKB discloses confidential information, including proprietary methods of

 operation of its franchise system, customer information, and marketing information, to franchisees




                                                  3
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 4 of 21 PageID #: 308




 through its confidential and proprietary operations manual (“Operations Manual”) and other

 training manuals and programs.

        20.     To protect its confidential information, ILKB restricts the use of the information

 and requires that its franchisees agree to certain procedures to protect the information.

        21.     All ILKB franchisees agree that, upon expiration, termination, or nonrenewal of a

 franchise agreement, they will never use, disclose, or permit the use or disclosure of the ILKB’s

 confidential information.

        22.     Upon the termination of a franchise agreement, all former franchisees are required

 to stop using all literature and forms received from ILKB and to deliver to ILKB all customer

 information, all copies of the Operations Manual and all other confidential information and

 documents provided by ILKB and/or bearing the Marks.

        23.     ILKB has grown to be one of the largest kickboxing franchises in the United States

 and plays an important role in local economies where its franchises operate.

 The Non-Disclosure Agreement

        24.     On or about January 22, 2020, Camac entered into a Non-Disclosure Agreement

 with ILKB to explore a business opportunity involving Camac’s potential purchase of certain

 ILKB franchised assets. A copy of the Non-Disclosure Agreement is attached hereto as Exhibit

 A.

        25.     Shahinian, Managing Member, negotiated and executed the Non-Disclosure

 Agreement on behalf of Camac.

        26.     ILKB insisted on the execution of the Non-Disclosure Agreement to protect its

 franchised interests, Marks and systems while it provided Camac and Shahinian with material non-

 public information including, but not limited to investment techniques, actual or anticipated




                                                  4
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 5 of 21 PageID #: 309




 strategies, future initiatives, data and methodology (the “Confidential Information”) during the due

 diligence phase of Camac’s exploration and analysis of its potential purchase of certain ILKB

 assets.

           27.   In particular, ILKB provided Camac with confidential information concerning its

 200 franchisees, including Franchise Agreements, franchisee proprietary and personal

 information, lease information, and other pertinent and confidential information to demonstrate

 the viability of ILKB’s franchise system.

           28.   As franchisor, ILKB provided Camac with, among other things, confidential

 information and documents in its unique franchise operations and marketing, advertising and sales

 strategies, and business systems. Camac also received a copy of ILKB’s confidential and

 proprietary operating, marketing, and advertising materials, including its Operations Manual,

 which are not available to anyone who is not part of ILKB’s franchise system.

           29.   To protect ILKB’s interest, the Non-Disclosure Agreement specifically stated that

 ILKB did not wish to lose the confidentiality of or diminish the rights in its Confidential

 Information. (See, Exhibit A ¶ 1).

           30.   Based on the unequivocal terms in the Non-Disclosure Agreement, Camac agreed

 to (i) hold all Confidential Information provided to it by ILKB in confidence; (ii) use such

 Confidential Information only for the purpose of exploration and analyzing business opportunity

 of mutual interest; (iii) reproduce such Confidential Information only to the extent necessary for

 the parties’ stated purpose; (iv) restrict disclosure of such Confidential Information to its

 employees, agents, consultants, representatives and attorneys. (See, Exhibit A ¶ 2)

           31.   Moreover, Camac represented and warranted that it would (i) use the Confidential

 Information for informational and internal use only to help evaluate the purpose of the agreement;




                                                  5
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 6 of 21 PageID #: 310




 (ii) not distribute the Confidential Information to any third-party, including but not limited to

 customers, clients, potential investors, sales personnel, affiliates, or other institutions, (iii) not use

 any Confidential Information in any presentation of any kind, including but not limited to sales,

 marketing, investor, or other presentations. (See, Exhibit A, ¶ 3).

         32.     Camac also agreed to refrain from copying, duplicating, replicating or

 reconstructing, for its own purpose, ILKB’s Confidential Information during the term of the Non-

 Disclosure Agreement. (See, Exhibit A, ¶ 5).

         33.     Paragraph 8 of the Non-Disclosure Agreement specifically stated that ILKB was

 not providing any granted or implied license under any trademark, patent, copyright, or any other

 intellectual property right by the disclosure of Confidential Information. Instead, all Confidential

 Information shall remain the exclusive property of ILKB. (See, Exhibit A, ¶¶ 7, 8).

         34.     Camac also agreed to return or destroy ILKB’s Confidential Information

 immediately upon request by ILKB. (See, Exhibit A, ¶ 9).

         35.     In addition, Camac acknowledged and agreed that in the event of a breach of the

 Non-Disclosure Agreement, including a breach by any of its employees, agents, consultants,

 representatives, and attorneys, ILKB will likely suffer irreparable damages that cannot be fully

 remedied by monetary damages. As such, and in the event of a breach, ILKB could be entitled to

 seek and obtain injunctive relief against any such breach. (See, Exhibit A, ¶ 10).

         36.     The Non-Disclosure Agreement is necessary to protect ILKB’s legitimate,

 protectable interest in its franchise business, including but not limited to: (a) maintaining and

 protecting ILKB’s hard-won and valuable goodwill and customer loyalty; (b) retaining customer

 relationships; (c) protecting ILKB’s customer lists, customer identification, tax returns, and other




                                                     6
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 7 of 21 PageID #: 311




 confidential information; and (d) preserving ILKB’s ability to facilitate the operation of its

 established franchises.

        37.     Camac agreed that New York law governs all claims arising out of or related to the

 Non-Disclosure Agreement.

 Breaches of the Non-Disclosure Agreement

        38.     Following execution of the Non-Disclosure Agreement, through June 2020, ILKB

 continued to share Confidential Information to allow Camac the ability to explore a business

 opportunity involving the purchase of ILKB’s franchised assets.

        39.     On April 20, 2020, Camac entered into a Term Sheet with ILKB for the purchase

 of ILKB’s assets including approximately 200 ILKB franchisees, all books and records, trademark

 license and title and national advertising accounts of ILKB. A copy of the Term Sheet is attached

 hereto as Exhibit B.

        40.     The Term Sheet was essentially an “agreement to agree” with several open, material

 terms and conditions needed to be agreed-upon and satisfied, including an agreement on the

 specific assets to be transferred, the preparation and execution of finalized sales documents, and

 closing.

        41.     Notwithstanding these open terms, ILKB continued to divulge Confidential

 Information to Camac as the parties continued to work towards a common goal of transferring

 ILKB’s franchised assets to Camac.

        42.     Upon information and belief, Jessica Yarmey was heavily involved in the due

 diligence phase of Camac’s purchase of ILKB including meetings, Zoom calls, and

 communication with ILKB’s franchisees. Additionally, Yarmey was privy to ILKB’s confidential

 information as shared by Camac and Shahinian.




                                                 7
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 8 of 21 PageID #: 312




        43.     However, it soon became clear to ILKB that Camac did not intend to honor the

 terms of the Term Sheet and instead, stalled any efforts to finalize the business transaction. Rather,

 Camac, Shahinian, and Yarmey intended to use ILKB’s confidential information to start a

 competing business Kickhouse.

        44.     On June 11, 2020, ILKB sent a letter to Camac terminating the Term Sheet.

        45.     Despite efforts by the parties to revive the business transaction and Camac’s

 purchase of ILKB’s franchised assets, no such sale or transfer occurred.

        46.     Unbeknownst to ILKB, Camac started a competing business called Kickhouse

 using ILKB’s Confidential Information in direct contravention of the Non-Disclosure Agreement.

 Camac never intended to purchase ILKB but instead, sought its confidential information including

 its 200 franchises.

        47.     On July 14, 2020, Kickhouse filed papers to form a limited liability company in the

 State of Delaware to operate kickboxing studios under the name “Kickhouse.”

        48.     Moreover, on July 22, 2020, Kickhouse registered “KICK HOUSE” trademark

 (U.S. Registration Number 90066878) service marks, logos and derivations thereof.

        49.     Upon information and belief, Kickhouse is a franchise system that offers identical

 services to ILKB and seeks identical customers to ILKB.

        50.     As early as June 2020, Kickhouse representatives held at least three Zoom town

 hall meetings with prospective franchisees and invited more than 40 current ILKB franchisees in

 an attempt to convince them to rebrand as a Kickhouse franchise. A transcribed copy of the three

 Zoom town hall meetings are attached hereto as Exhibits C, D, and E.

        51.     Shahinian, managing member of Camac, and the same individual who signed the

 Non-Disclosure Agreement with ILKB, and Yarmey, Chief Executive Officer of Kickhouse,




                                                   8
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 9 of 21 PageID #: 313




 hosted the town hall meetings. Yarmey holds equity interest in Kickhouse, has benefited, and

 continues to benefit from use of ILKB’s confidential information. In fact, Yarmey was heavily

 involved in town hall meetings with ILKB’s franchisees during the due diligence period of

 Camac’s purchase of ILKB.      Yarmey was privy to Camac’s and ILKB’s communications and

 business transaction including ILKB’s sharing of confidential information to Camac.

        52.     Upon information and belief, Shahinian and Yarmey solicited ILKB’s current

 franchises to attend the town hall meetings to rebrand as Kickhouse franchises.

        53.     During the Zoom meetings, Shahinian and Yarmey introduced a business model to

 prospective franchisees that mirrored ILKB’s Franchise Agreements, including monthly royalties

 of 4%, monthly marketing fees at 1%, pricing philosophy, and marketing strategies. (See, Exhibits

 C, D and E).

        54.     In fact, Shahinian and Yarmey discussed competitors in the kickboxing market and

 specifically mentioned ILKB during one of the Zoom calls.

        55.     Shahinian also represented that Kickhouse would be willing to provide legal

 support for those individuals and franchises seeking to rebrand their franchise and join Kickhouse.

        56.     These Zoom town hall meetings continued into July and August, and were offered

 with the sole intent to rebrand ILKB franchisees and convince them to join Kickhouse. Shahinian

 and Yarmey also announced on the most recent August Zoom call that instructor and manager

 training is scheduled to begin on or about August 22, 2020.

        57.     Upon information and belief, Lanier is also an equity owner in Kickhouse.

        58.     Lanier has been instrumental in assisting ILKB’s franchisees to terminate their

 relationship with ILKB, including preparing notices of termination letters, and convincing them to

 rebrand as Kickhouse franchisees.




                                                 9
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 10 of 21 PageID #: 314




          59.     Despite ILKB’s contractual rights with their franchisees, of which Lanier is

  knowledgeable considering his prior business relationship with ILKB, Lanier continues to interfere

  in an effort to increase the number of Kickhouse franchisees to ILKB’s detriment.

  Unfair Competition and Breaches of the Non-Disclosure Agreement

          60.     Despite the clear terms in the Non-Disclosure Agreement, Defendants (1) continue

  to use the Confidential Information; (2) refuse to return ILKB’s Confidential Information; (3)

  refuse to return the confidential Operations Manual; and (4) currently offer kickboxing services

  through Kickhouse, using ILKB’s Confidential Information, in violation of the Non-Disclosure

  Agreement.

          61.     Upon information and belief, Defendants will continue to offer kickboxing services

  to ILKB’s customers, divert business from other ILKB-branded offices in the area, and use ILKB’s

  confidential information to solicit and/or service ILKB’s customers into the future.

          62.     Camac has also failed to return the Operations Manual to ILKB, customer lists, tax

  returns, files, and records.

          63.     Immediately following ILKB’s cancellation of the Term Sheet, Defendants began

  advertising and providing kickboxing services through Kickhouse in violation of the Non-

  Disclosure Agreement.

          64.     Upon information and belief, Defendants are using ILKB’s confidential

  information, goodwill, reputation and proprietary franchise methods to solicit consumers, many of

  which include ILKB’s current and former customers.

          65.     Eric Shahinian is the registered agent and managing member of Camac and

  Kickhouse. Upon information and belief, Yarmey and Lanier are equity owners and derive

  substantial monetary benefit from the operations of Kickhouse.




                                                  10
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 11 of 21 PageID #: 315




          66.     ILKB did not authorize Defendants’ use of its Confidential Information.

          67.     Upon information and belief, Defendants currently are advertising their kickboxing

  services in the State of New York and throughout the United States.

          68.     Upon information and belief, Defendants are providing kickboxing services in the

  State of New York and throughout the United States.

          69.     Because of Camac’s breaches of contract, ILKB has suffered pecuniary harm and

  irreparable damage to its hard-won customer goodwill and loyalty and has lost business

  opportunities, customers, profits, franchise stability, ability to sell franchises and competitive

  advantage.

                                             COUNT I
                       Breach of the Non-Disclosure Agreement Against Camac

          70.     ILKB repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

          71.     The Non-Disclosure Agreement is valid and enforceable.

          72.     ILKB has performed every obligation and condition required of it under the Non-

  Disclosure Agreement.

          73.     In contravention of its duties and obligations under the Non-Disclosure Agreement,

  Camac, during and following the parties’ continued negotiations to transfer ILKB’s franchised

  assets, breached its by, inter alia:

                  a.      Disclosing Confidential Information to third-parties including but not

                          limited to ILKB’s books and records, Operating Manual, trademark license,

                          customer lists, and advertising accounts;

                  b.      Using the Confidential Information obtained from ILKB during the due

                          diligence phase of the parties’ negotiations to operate a competing franchise

                          system called “Kickhouse;”



                                                   11
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 12 of 21 PageID #: 316




                  c.      Failing to return or destroy such Confidential Information obtained from

                          ILKB during the due diligence phase of the parties’ negotiations including

                          prior to and following execution of the Term Sheet;

                  d.      Failing to return to ILKB the confidential Operations Manual and other

                          Confidential Information revealed by ILKB to Camac; and

                  e.      Disclosing     ILKB’s     confidential    information,    including     customer

                          information and proprietary operation and marketing methods to third

                          parties for the purpose of operating a competing business.

          74.     Each of the foregoing are material breaches of the Non-Disclosure Agreement.

          75.     As a direct and proximate result of these breaches, ILKB has incurred, and will

  continue to incur, substantial losses, fees, and expenses for which Camac is liable.

          76.     As a result of Camac’s past, present, and potential breaches, ILKB has suffered,

  and will continue to suffer, actual, substantial, and irreparable damage, including, but not limited

  to: (a) loss of customer goodwill and loyalty; (b) loss of business opportunities and relationships;

  (c) loss of customers; (d) loss of profits; (e) loss of franchise system stability; (f) loss of ability to

  sell other franchises; (g) loss of value in confidential business information; (h) loss of competitive

  advantage; (i) attorneys’ fees and costs; and (j) monetary damages associated with unpaid amounts

  due, owing and accruing to ILKB.

          77.     ILKB has been and will be irreparably harmed by Camac’s actions, and monetary

  damages are an insufficient remedy in that they can only potentially quantify a limited loss of

  customers and franchisees, but cannot take into account the continuing irreparable damage to the

  value of ILKB’s confidential information, goodwill, customer loyalty, and its ability to sell

  franchises, all of which are caused by Camac’s ongoing violations.




                                                     12
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 13 of 21 PageID #: 317




         78.     Upon information and belief, Camac will continue to breach its obligations of the

  Non-Disclosure Agreement unless its wrongful conduct is enjoined.

                                           COUNT II
                     Tortious Interference with Contract Against Defendants

         79.     ILKB repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

         80.     The Non-Disclosure Agreement is valid and enforceable.

         81.     Defendants, including Shahinian, Yarmey and Lanier, knew of the existence of the

  Franchise Agreements ILKB entered into with approximately 200 of its franchisees. These

  Franchise Agreements were divulged to Camac and Shaninian during the due diligence phase of

  the parties’ negotiations and were to be kept strictly confidential pursuant to the Non-Disclosure

  Agreement.

         82.     Despite these unequivocal terms, Defendants have harmed and continue to harm

  ILKB by luring ILKB’s franchisees to breach their respective Franchise Agreements and join

  “Kickhouse.” Kickhouse, through Lanier, continues to provide free legal services to ILKB

  franchisees who wish to terminate their valid and enforceable Franchise Agreements with ILKB,

  and rebrand as a Kickhouse franchise.

         83.     Defendants induced ILKB’s franchises to breach various provisions of the

  Franchise Agreements, including, but not limited to their contractual obligations to pay royalties

  and marketing fees, notice requirements, and post-termination obligations.

         84.     As a result of Defendants’ tortious conduct, ILKB franchisees had breached and

  continue to breach their respective the Franchise Agreements with ILKB in an effort to join

  “Kickhouse.”




                                                  13
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 14 of 21 PageID #: 318




         85.        Defendants’ tortious interference has caused ILKB to suffer irreparable injury and

  ILKB will continue to suffer irreparable injury unless they are enjoined from further tortious

  interference with ILKB’s Franchise Agreements.

         86.        As a direct and proximate result of Defendants’ tortious interference, ILKB has

  suffered and will continue to suffer damages in an amount to be proven at trial, including, but not

  limited to, compensatory damages, consequential damages, and disgorgement of Camac’s profits.

                                             COUNT III
                     Violation of Defend Trade Secrets Act Against All Defendants

         87.        ILKB incorporates all previous paragraphs as though fully set forth herein

  verbatim.

         88.        The Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., provides a private civil

  action for the misappropriation of a trade secret that is related to a product or service used in, or

  intended for use in, interstate or foreign commerce.

         89.        ILKB owns numerous trade secrets, including but not limited to, its Operations

  Manual, training manuals, training programs, marketing strategies, marketing programs, and

  customer lists.

         90.        Each of ILKB’s trade secrets derives independent economic value from not being

  generally known to and not being readily ascertainable through proper means by, another person

  who can obtain economic value from the disclosure or use of the information.

         91.        ILKB’s trade secrets are not readily ascertainable by the public as they are disclosed

  only to franchisees in the operation of a franchised business pursuant to a franchise agreement.

         92.        During the due diligence phase of the parties’ negotiation of the Non-Disclosure

  Agreement and Term Sheet, ILKB’s trade secrets were disclosed to Camac for the sole purpose of




                                                     14
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 15 of 21 PageID #: 319




  exploring a potential business transaction involving Camac’s purchase of certain ILKB franchised

  assets.

            93.   ILKB has taken extensive measures to preserve and protect these trade secrets for the

  purpose of maintaining its competitive advantage in the marketplace.

            94.   The Non-Disclosure Agreement explicitly provides for the protection of such trade

  secrets, including requiring the return or destruction of such confidential information to ILKB upon

  termination of the Non-Disclosure Agreement, requiring Camac and its agents, employees,

  representatives and attorneys to maintain the confidentiality of the information, and requiring

  Camac and its agents, employees, representatives and attorneys to never use the information for any

  purpose other than as stated in the Non-Disclosure Agreement.

            95.   ILKB required and Camac agreed that upon duration of the Non-Disclosure

  Agreement, and following its termination, it would never use, disclose, or permit the use or

  disclosure of ILKB’s trade secrets in any manner whatsoever.

            96.   Without consent from ILKB, Defendants used the business know-how, customer

  lists, and customer contact information that Camac obtained from ILKB during the due diligence

  phase to obtain business for themselves and eventual development and operation of “Kickhouse,”

  thereby misappropriating ILKB’s trade secrets.

            97.   Upon information and belief, Defendants used and are utilizing ILKB’s confidential

  system and materials for their own benefit and profit and ILKB has not and would not consent to or

  authorize such use.

            98.   Defendants intentionally and without ILKB’s permission or authorization

  misappropriated and/or disclosed ILKB’s trade secrets for their own economic benefit and with




                                                   15
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 16 of 21 PageID #: 320




  the intention and knowledge that their conduct would injure ILKB by, for example, causing ILKB

  to lose any customers and franchisees successfully solicited by Defendants.

         99.     As a direct and proximate result of Defendants’ willful, improper, and unlawful

  disclosure and Defendants’ willful, improper, and unlawful use of ILKB’s trade secrets, ILKB has

  suffered and will continue to suffer irreparable injury.

         100.    Pursuant to 18 U.S.C. § 1836(b)(3)(A), Defendants’ actual and threatened use and

  misappropriation of ILKB’s trade secrets should be enjoined from further disclosure or use of

  ILKB’s trade secrets.

         101.    Defendants’ conduct in misappropriating ILKB’s trade secrets was and continues

  to be willful and malicious - warranting an award of exemplary damages in accordance with 18

  U.S.C. § 1836(b)(3)(C) and an award of reasonable attorneys’ fees in accordance with 18 U.S.C.

  § 1836(b)(3)(D).

                                           COUNT IV
                          Unjust Enrichment/Restitution Against Defendants

         102.    ILKB repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

         103.    Defendants have knowingly and intentionally misappropriated ILKB’s confidential

  information, including franchise and customer lists and ILKB’s confidential and proprietary

  business system as set forth in its Operations Manual, in furtherance of their operation of the

  competing business “Kickhouse.”

         104.    Defendants have used and continue to use the confidential information divulged by

  ILKB pursuant to the Non-Disclosure Agreement and Term Sheet, including, but not limited to

  the Operations Manual, training manuals, training programs, marketing strategies, marketing

  programs, and customer lists to lure ILKB franchises to join “Kickhouse.”




                                                   16
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 17 of 21 PageID #: 321




         105.    Upon information and belief, Kickhouse has solicited ILKB’s franchises, interfered

  with ILKB’s Franchise Agreements with those respective franchises, and successfully brought

  them over to Kickhouse to compete with ILKB.

         106.    Upon information and belief, Kickhouse continues to operate using ILKB’s

  Operations Manual, training manuals, training programs, marketing strategies, marketing

  programs, and customer lists.

         107.    In equity and fairness, Defendants are liable to ILKB for any amounts collected

  from the improper and illegal use of ILKB’s Confidential Information.

         108.    Defendants knew that ILKB expected to be compensated, and that Defendants

  should have compensated ILKB, for use of ILKB’s confidential information, franchise and

  customer lists, reputation and good will to offer kickboxing services.

         109.    Defendants knowingly retain these benefits, to which they are not rightfully

  entitled, at the expense and to the damage of ILKB.

         110.    There is no adequate remedy at law that will protect ILKB from continued

  irreparable injury or fully compensate it for the damage caused by Defendants’ wrongful conduct.

                                           COUNT V
                      Request for Preliminary Injunction Against Defendants

         111.    ILKB repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

         112.    ILKB’s application for injunctive relief is authorized by Fed. R. Civ. P. 65.

         113.    Pursuant to Paragraph 10 of the Non-disclosure Agreement, Camac acknowledged

  and agreed that “in the event of a breach of the Non-Disclosure Agreement, including a breach by

  any of its employees, agents, consultants, representatives, and attorneys, ILKB will likely suffer

  irreparable damages that cannot be fully remedied by monetary damages. As such, and in the




                                                  17
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 18 of 21 PageID #: 322




  event of a breach, ILKB would be entitled to seek and obtain injunctive relief against any such

  breach.” (See, Exhibit A, ¶ 10).

         114.    Despite this acknowledgement, Defendants continued to offer competing

  kickboxing services and have disclosed and are using ILKB’s Confidential Information as a means

  to accomplish their unlawful competition.

         115.    Upon information and belief, Defendants each and jointly will continue to offer

  kickboxing services in contravention of Camac’s duties and obligations under the Non-Disclosure

  Agreement.

         116.    As a result of Defendants’ unlawful acts, ILKB has been irreparably harmed and

  will continue to suffer irreparable harm.

         117.    For the foregoing reasons, ILKB respectfully requests that the Court issue a

  preliminary injunction against Defendants:

                 a.      Ordering Defendants to return all Operations Manuals, customer files,
                         customer lists and any other confidential information that came into Camac
                         and/or Kickhouse’s possession during the due diligence phase or thereafter;
                 b.      Enjoining Defendants from using any of ILKB’s confidential information;
                 c.      Enjoining Defendants from diverting or attempting to divert any customer
                         or business from ILKB or to solicit or endeavor to obtain the business of
                         any person who shall have been a customer of ILKB;
                 d.      Preserving the status quo and restricting Defendants from operating a
                         competing kickboxing business (Kickhouse); and
                 e.      Enjoining Kickhouse, Shahinian, Yarmey and Lanier from interfering with
                         Camac’s obligations under the Non-Disclosure Agreement.
             118.        ILKB will likely succeed on the merits on its claims, as Camac has openly

  and actively breached the Non-Disclosure Agreement; Defendants are openly and actively

  tortiously interfering with ILKB’s franchises’ performance of their obligations under their




                                                 18
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 19 of 21 PageID #: 323




  respective Franchise Agreements; and Defendants are using ILKB’s confidential information and

  trade secrets to their benefit and detriment of ILKB.

          119.    Irreparable harm will result if a preliminary injunction is not issued because

  Defendants will continue to use ILKB’s confidential information to unlawfully compete with

  ILKB; Defendants will continue to erode ILKB’s goodwill and reputation by offering knock-off

  kickboxing services using ILKB’s confidential information and trade secrets; and Kickhouse will

  continue to tortiously interfere with the Camac’s obligations of the Non-Disclosure Agreement,

  which will cause irreparable and irreversible harm to the goodwill and reputation that ILKB has

  spent significant time and money establishing.

          120.    ILKB has no adequate remedy at law because Defendants refuse to cease their

  unlawful conduct.

          121.    The injury to ILKB outweighs any injury that would be sustained by Defendants

  collectively, and each of them, as a result of the requested injunctive relief.

          122.    Injunctive relief will not adversely affect the public interest.

          123.    Defendants have been or are being served with notice of this application for

  injunctive relief.

                                          COUNT VII
                       Request for Permanent Injunction Against Defendants

          124.    ILKB repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

          125.    After a trial on the merits or a final judgment, ILKB asks the Court to convert any

  preliminary injunction as specified above into a permanent injunction.

          126.    ILKB has joined all indispensable parties pursuant to Fed. R. Civ. 19.

                                       PRAYER FOR RELIEF

          WHEREFORE, ILKB prays for judgment against Defendants as follows:


                                                    19
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 20 of 21 PageID #: 324




         1.     For the following preliminary and permanent injunctive relief:

                a.     Ordering Defendants to return all Operations Manuals, customer files,
                       customer lists and any other confidential information that came into Camac
                       and/or Kickhouse’s possession during the due diligence phase or thereafter;
                b.     Enjoining Defendants from using any of ILKB’s confidential information;
                c.     Preserving the status quo and restricting Defendants from operating a
                       competing kickboxing business;
                d.     Enjoining Defendants from diverting or attempting to divert any customer
                       or business from ILKB or to solicit or endeavor to obtain the business of
                       any person who shall have been a customer of ILKB; and
                e.     Enjoining Kickhouse, Shahinian, Yarmey and Lanier from interfering with
                       Camac’s obligations under the Non-Disclosure Agreement.
          2.      For an accounting of Kickhouse’s revenues and profits for all services provided
  since July 14, 2020;

          3.    For damages resulting from Defendants’ violations of the Defend Trade Secrets
  Act, in an amount to be proven at trial;

         4.     For attorneys’ fees and costs, in an amount to be proven at trial;

         5.     For pre- and post-judgment interest; and

         6.     For such other relief as the Court deems just and appropriate.

         Respectfully submitted this 19th day of August, 2020.


                                               GORDON REES SCULLY MANSUKHANI, LLP
                                               Attorneys for Plaintiff
                                               ILKB, LLC


                                               By: /s/ Peter G. Siachos
                                                      Peter G. Siachos, Esq.
                                                      Matthew P. Gallo, Esq.
                                               One Battery Park Plaza, 28th Floor
                                               New York, NY 10004
                                               Telephone: (973) 549-2500
                                               Email: psiachos@grsm.com




                                                 20
Case 1:20-cv-03850-RRM-VMS Document 1 Filed 08/21/20 Page 21 of 21 PageID #: 325
